Case 8:20-cv-00771-CEH-JSS Document 48 Filed 11/17/20 Page 1 of 1 PageID 714




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                     CLERK’S MINUTES
                                      Motions Hearing

                              Case Number: 8:20-cv-771-T-36JSS


PRIME TIME SPORTS GRILL, INC.,                     Plaintiff’s Counsel: Michael Vincent
                                                   Laurato
                      Plaintiff,

v.

DTW 1991 UNDERWRITING LIMITED,                     Defense Counsel: Mark D. Tinker

       Defendant.

 Judge:     Charlene Edwards Honeywell         Court Reporter:   Sharon Miller


 Deputy     Bettye Samuel                      Interpreter:      N/A
 Clerk:
 Date:      November 17, 2020                  Time:             2:01 PM – 3:05 PM
                                               Total:            1 hour 4 minutes

Court in session and counsel identified for the record. All parties appeared via Zoom video
conferencing.

The Court addressed counsel and heard argument on the following motions: Defendant DTW1991
Underwriting Limited, A Certain Interested Person Underwriter at Lloyd’s of London’s Motion to
Dismiss Pursuant to Rule 12(b)(6) (Doc. 13) and Defendant DTW1991 Underwriting Limited’s
Renewed Motion to Determine Subject Matter Jurisdiction (Doc. 37).

Defendant DTW1991 Underwriting Limited’s Renewed Motion to Determine Subject Matter
Jurisdiction (Doc. 37) is DENIED without prejudice, for the reasons stated on the record.

Defendant DTW1991 Underwriting Limited, A Certain Interested Person Underwriter at Lloyd’s
of London’s Motion to Dismiss Pursuant to Rule 12(b)(6) (Doc. 13) is taken under advisement for
the reasons stated on the record.

The Court will issue a written Opinion.

Court adjourned.
